DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of Application 15/733,754. Claims 11-20 are currently pending.

Claim Objections
	Claim 12 is objected to because of the following informalities: line 2, “complimentary” should be “complementary.”  Appropriate correction is required. 
	Claim 16 is objected to because of the following informalities: line 3, “a fist guide rail segment” should be “the first guide rail segment” and “a second guide rail segment” should be “the second guide rail segment.”  Appropriate correction is required.
	Claim 17 is objected to because of the following informalities: line 3, “a fist guide rail segment” should be “the first guide rail segment” and “a second guide rail segment” should be “the second guide rail segment.”  Appropriate correction is required.
	Claim 20 is objected to because of the following informalities: lines 7-8, “in alignment with second direction” should be “in alignment with the second direction.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, line 7, the limitation “a greater amount of guidance free play” is vague and indefinite. What structure is being claimed? Additionally, in line 5, it is unclear if the limitations “a guide segment” and “a threading segment” are part of the first guide rail segment, the second guide rail segment, or entirely separate components. For examination purposes it is interpreted that the guide segment and threading segment are components of either of the first or second guide rail segments.
	Claim 16 recites the limitation "the first guide segment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 16, line 4, the limitation “a low amount of guidance free play” is vague and indefinite. How much is a low amount? What structure is being claimed?
	Claim 17 recites the limitation "the first guide segment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 17, line 4, the limitation “a low amount of guidance free play” is vague and indefinite. How much is a low amount? What structure is being claimed?
	Claim 18 recites the limitations "the first guide segment" in line 2 and “the second threading segment” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 19 recites the limitations "the first guide segment" in line 2 and “the second threading segment” in line 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hakala et al. (US 20200087113 A1) in view of Watanabe et al. (US 4789049 A, Applicant’s cited prior art).
	Regarding claim 11, Hakala et al. teach:
A lift system (elevator 100, figure 2), comprising: 
	a travel rail (rail D, image 1, below) mounted in a shaft (shaft 11, shown in figure 1A); 
	a lift car (car 10, figure 2) having a chassis (frame of car 10, figure 1A) disposed on, and movable 			along, the travel rail in a travel direction (vertical, up and down as shown in figure 2);
	Hakala et al. do not teach:
 a slotted hollow conductor assembly, comprising a slotted hollow conductor mounted in the shaft and having a longitudinal slot defined therein extending along a longitudinal length thereof parallel with the travel direction; a holding arrangement coupled to the lift car; a cabin antenna flexibly held in, and extending from, the holding arrangement such that it is coupled to, and movable with, the lift car in the shaft, which antenna protrudes into an interior of the slotted hollow conductor through the longitudinal slot; and an antenna guide extending parallel to the travel direction and configured to guide the cabin antenna in the slot of the slotted hollow conductor.
	However, Watanabe et al. teach:
A lift system, comprising: 

	a holding arrangement (antenna device 25 and flexible support 32, figure 5) coupled to the lift car (2); 
	a cabin antenna (antenna 25a, figure 5) flexibly held in, and extending from, the holding 			arrangement (25, 32) such that it is coupled to, and movable with, the lift car (2) in the 			shaft (1), which antenna protrudes into an interior (see figure 5) of the slotted hollow 			conductor (22) through the longitudinal slot (22a); and 
	an antenna guide (slider 31 and corresponding bent edges of shielding body 22) extending 			parallel to the travel direction and configured to guide the cabin antenna (25a) in the 			slot (22a) of the slotted hollow conductor (22).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antenna arrangement of Watanabe et al. with the elevator of Hakala et al. to wirelessly control the movement of the elevator car. The antenna of Watanabe et al. connected to the car allows for data transmission to the control system as the car moves throughout the elevator system. 


    PNG
    media_image1.png
    704
    416
    media_image1.png
    Greyscale

Image 1: Figure 2 of US 20200087113 A1, annotated by Examiner
	Regarding claim 12, Watanabe et al. further teach:
wherein the antenna guide comprises a guide rail (bent edges of shielding body 22, figure 5) rigidly connected to the slotted hollow conductor (22), and a complementary guide member (slider 31, figure 5) rigidly connected to the cabin antenna (25a), the guide rail configured to guide the guide member (31) in the travel direction (see figure 2).  
	Regarding claim 13, Watanabe et al. further teach:

	Regarding claim 14, Watanabe et al. further teach:
wherein the holding arrangement comprises an antenna carrier (flexible support 32, figure 5), and wherein the cabin antenna (25a) and the guide member (31) are coupled to the antenna carrier (see figure 5).  
	Regarding claim 15, Hakala et al. further teach:
wherein the guide rail comprises: 
	6thyssenkrupp Elevator Innovation and Operations AGa first guide rail segment (rail A, image 1, above), and a separate second guide rail segment (rail 			B, image 1, above) disposed adjacent the first guide rail segment in the travel direction, 			between which first and second guide rail segments is defined a conductor gap (gap D, 			image 1, above); and 
	a guide segment (straight part of rail B, image 1) adjacent to a threading segment (top curved 			part of rail B, image 1) in the travel direction, wherein the threading segment is 				disposed between the conductor gap and the guide segment, wherein a greater amount 		of guidance free play exists between the guide member and the guide rail at the 			threading segment than at the guide segment (mover 16 has a greater amount of play 			over the curved section than the straight section).  
	Regarding claim 16, the combination of Watanabe et al. and Hakala et al. further teaches:
wherein the holding arrangement (antenna device 25 and flexible support 32, figure 5, Watanabe et al.) and the antenna guide (slider 31 and corresponding bent edges of shielding body 22, figure 5, Watanabe et al.) are configured such that, when the lift car is moving in the travel direction, and the guide member transfers from a first guide rail segment (rail A of Hakala et al., image 1) to a second guide rail segment (rail B of Hakala et al., image 1), the guide member is guided with a low amount of guidance free play 
	Regarding claim 17, the combination of Watanabe et al. and Hakala et al. further teaches:
wherein the holding arrangement (antenna 25 and flexible support 32, figure 5, Watanabe et al.) and the antenna guide (slider 31 and corresponding bent edges of shielding body 22, figure 5, Watanabe et al.) are configured such that, when the lift car is moving in the travel direction, and the guide member transfers from a first guide rail segment (rail A of Hakala et al., image 1) to a second guide rail segment (rail B of Hakala et al., image 1), the guide member is guided with a low amount of guidance free play through the first guide segment (lower end of rail A, Hakala et al.) of the first guide rail segment, at least until the guide member can be guided by the guide segment (straight part of rail B, image 1) of the second guide rail segment (the straight sections of rails A and B are configured to allow minimal horizontal deflection of the guide member).  
	Regarding claim 18, the combination of Watanabe et al. and Hakala et al. further teaches:
wherein a length of the guide member (slider 31, Watanabe et al., see figure 6) is at least twice as large as the distance between the first guide segment (bottom of rail A, Hakala et al., image 1) of the first guide rail segment and the second threading segment (top curved part of rail B, Hakala et al., image 1) of the second guide rail segment (slider 31 of Watanabe et al. is comparable to movers 16 of Hakala et al., see figure 2 of Hakala et al., car 10 middle left of figure 2 is passing through an arrangement 200 where movers 16 are shown passing along the guide and threading segments).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the sliders of Watanabe et al. to be long enough to span between 
	Regarding claim 19, the combination of Watanabe et al. and Hakala et al. further teaches:
wherein a length of the guide member (slider 31, Watanabe et al., see figure 6) is at least twice as large as the distance between the first guide segment (bottom of rail A, Hakala et al., image 1) of the first guide rail segment and the second guide segment (straight part of rail B, Hakala et al., image 1) of the second guide rail segment (slider 31 of Watanabe et al. is comparable to movers 16 of Hakala et al., see figure 2 of Hakala et al., car 10 middle left of figure 2 is passing through an arrangement 200 where movers 16 are shown passing along the guide and threading segments).  
	Regarding claim 20, Hakala et al. further teaches:
further comprising: 
	a stationary first guide rail (rail A, image 1, above) permanently aligned in a first direction 			(vertical); 
	a stationary second guide rail (stator beam 14B, top of figure 2) permanently aligned in a second 		direction (horizontal); 
	7at least one transfer unit (arrangement 200, top left of figure 2) configured to transfer the lift 			car from a travel in the first direction (vertical travel) to a travel in the second direction 			(horizontal travel), the transfer unit having at least one rotatable third guide rail (stator 			beam parts 14A, top left of figure 2) that can be rotatably transferred between a first 			position (vertical, shown at top left of figure 2) in alignment with the first direction, and 			a second position (horizontal, shown for reference top right of figure 2) in alignment 			with second direction.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20180009633-A1, US-20180029829-A1, and WO-2016113434-A2 are cited to show elevator systems with guide rails that have gaps between segments. US-3781687-A, US-6089512-A, US-8347789-B2, and US-9716376-B2 are cited to show transport rail systems that utilize antennas and slotted or hollow rail arrangements.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 7:00 am - 3:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654